Motion by appellant for a stay of order directing him to pay alimony pendente lite and counsel fee to respondent, pending his appeal from such order. Motion granted on the following conditions: (1) that appellant shall pay to respondent the sum of $200 per week commencing as of September 28, 1962, on account of the alimony; (2) that within 10 days after entry of the order hereon, appellant shall pay to respondent the sum of $1,500 on account of the counsel fee; (3) that appellant shall continue to pay all the carrying and maintenance charges on the house owned by the parties as tenants by the entirety; (4) that appellant shall permit respondent to remain in the exclusive possession and undisturbed occupancy of such house; and (5) that appellant shall perfect and be ready to argue or submit the appeal on November 30, 1962. The appeal is ordered on the calendar for said date; the record and appellant’s brief to be filed and served on or before November 19, 1962. Beldock, R. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.